DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 8-9 are being canceled. Claims 1, 4-7 and 10-15 are pending.

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 

Figures 3, 4 and 4a-4g as originally filed with the Replacement Sheets for Figures 3, 4 and 4a-4g attached with the Response filed August 10, 2021, wherein the drawings are being amended to correspond to the amended narrative in the specification, all in accordance with the Examiner's requirements of Drawing Objection and Specification Objection.

However, Figures 2a-c and the paragraph [0044] need to be amended according to the amended Figures 3, 4 and 4a-4g. Figs. 2b-c show the data line 320a formed above the gate line 210, which cannot have boundary as Fig. 2b shown. Furthermore, the gate lines 210 cannot appear in the pixel regions as Fig. 2a shown. 

As Fig. 4 shown, the charge sharing units 401 is separated with the data lines 320a.  As Fig. 1 shown, each charge sharing unit comprises a capacitance sharing structure Ccsb, which does not connected to the data line. However, as Fig. 4b shown, data lines 320a and the second conducting layer 320b of the charge sharing units 401 are the same; therefore, the charge sharing units 401 cannot be separated with the data lines 320a. 

The features of “a plurality of charge sharing units, separately disposed in the pixel regions and electrically coupled to the common electrodes” should show in drawings since these features contradict a plurality of charge sharing units 401 not separately disposed in the pixel regions in Fig. 4.  There is no drawing shows “a plurality of charge sharing units electrically coupled to the common electrodes”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 cited the feature of “a plurality of charge sharing units, separately disposed in the pixel regions and electrically coupled to the common electrodes” contradicting to Fig. 4, which shows a plurality of charge sharing units disposed in the pixel regions.  However, claims 1 and 12 also cited “each charge sharing unit comprises a capacitance sharing structure, and the capacitance sharing structure comprises a first conducting layer and the second conducting layer”.  Applicants should specify in the specification and claims that which one of a first conducting layer or the second conducting layer electrically coupled to the common electrodes” when “a plurality of charge sharing units, electrically coupled to the common electrodes” as cited in claims 1 and 12.  Therefore, claims 1, 4-6 and 12-15 are indefinite. 
There is no drawing shows “a plurality of charge sharing units, electrically coupled to the common electrodes”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20190250451) in view of Kwon et al. (US 20120097940).

    PNG
    media_image1.png
    432
    1196
    media_image1.png
    Greyscale

Regard to claim 7, Xu et al. disclose a manufacturing method for an active switch array substrate, comprising: 
providing a first substrate [Base]; 
forming a plurality of gate lines [first and second lines with a bottom gate G1 coupled to one of the plurality of first scanning lines (abstract)] on the first substrate; 
forming a gate cover layer [a first insulating layer I1] on the first substrate and covering the gate lines; 
forming a plurality of data lines and second conducting layers [a second conductive layer M2] on the gate cover layer [the first insulating layer I1], wherein the data lines and the gate lines define a plurality of pixel regions (see Fig. 1); 
forming a first passivation layer [a second insulating layer I2] on the gate cover layer [the first insulating layer I1] and covering the data lines and the second conducting layers [a second conductive layer M2];  
forming a plurality of first conducting layers [a third conductive layer M3] on the first [the second insulating layer I2], wherein 
the first passivation layer [the second insulating layer I2] is located between the first conducting layers [a third conductive layer M3] and the second conducting layers [a second conductive layer M2], 
a material of the second conducting layer [the second conductive layer M2] is the same as a material of the data lines [the second conductive layer is patterned to form data lines[0015]], and 
the first conducting layers [a third conductive layer M3] and the second conducting layers [the second conductive layer M2
covering the first conducting layer [a third conductive layer M3] with a second passivation layer [a third insulating layer I3]; and 
forming a pixel electrode layer on the first passivation layer and the second passivation layer.  

Xu et al. fail to disclose the manufacturing method for the active switch array substrate, wherein the first conducting layer is made of a transparent conductive material.

Kwon et al. teach the manufacturing method for the active switch array substrate, wherein both of the first capacitor electrode 138 (acting as the second conducting layer) and the second capacitor electrode 178 (acting as the first conducting layer) are formed with the transparent conductive layers 1301 and 701 so that the aperture ratio of the display device 101 can be significantly improved [0084].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the manufacturing method for the active switch array substrate as Xu et al. disclosed with the first conducting layer made of a transparent conductive material for improving the aperture ratio of the display device [0084] as Kwon et al. taught.

Regard to claim 11, Xu et al. disclose the manufacturing method for the active switch array substrate, wherein the plurality of data lines and second conducting layers are simultaneously formed on the gate cover layer [the second conductive layer is patterned to form data lines[0015] and a data line is formed in the second conductive layer M2 [0064]; therefore, the second conductive layer M2 (o	the first conducting layer) and data lines simultaneously formed on the first insulating layer I1 (the gate cover layer)].  

2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20190250451) in view of Kwon et al. (US 20120097940) as applied to claim 7 in view of Hosoya (US 20090242888).

Xu et al. also disclose the manufacturing method for the active switch array substrate, wherein the first insulating layer (the gate cover layer), the second insulating layer (the 

Xu et al. fail to disclose the manufacturing method for the active switch array substrate, wherein the second passivation layer has a step-shaped profile, and a photomask is a gray-scale photomask or a half tone mask.  

Hosoya teaches a step shape from the passivation film 215 to the planarization film 216 is formed [0100] by a multi-tone mask include a gray-tone mask 301a as illustrated in FIG. 10A, and a half-tone mask 301b as illustrated in FIG. 10C [0074]. Thus it is obvious that the manufacturing method for the active switch array substrate, wherein the second passivation layer has a step-shaped profile, and a photomask is a gray-scale photomask or a half tone mask for the same purpose or motivation.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the manufacturing method for the active switch array substrate as Xu et al. disclosed with the second passivation layer having a step-shaped profile, and a photomask is a gray-scale photomask or a half tone mask for reduced the number of corresponding photolithography steps, whereby simplification of a process can be realized [0084] and produced at low cost [0023] as Hosoya taught.

3.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20150035033) in view of Kwon et al. (US 20120097940).

    PNG
    media_image2.png
    209
    777
    media_image2.png
    Greyscale


providing a first substrate; 
forming a plurality of gate lines 250 on the first substrate (see Fig. 6); 
forming a gate cover layer [a second interlayer insulating film 303, see Fig. 10] on the first substrate and covering the gate lines 250 [the gate line that is connected to the gate electrode 211]; 
forming a plurality of data lines [a source line 304] and second conducting layers [connection wiring lines 305] on the gate cover layer 303, wherein the data lines and the gate lines define a plurality of pixel regions (see Fig. 9); 
forming a first passivation layer [an insulating film 310] on the gate cover layer and covering the data lines 304 and the second conducting layers 305; 
forming a plurality of first conducting layers [capacitance wiring line 322] on the first passivation layer 310, wherein 
the first passivation layer 310 is located between the first conducting layers 322 and the second conducting layers 305, 
a material of the second conducting layer is the same as a material of the data lines [with a conductive layer for forming connection wiring lines 305 and 320, a source line 304, and a power supply line 321[0116]] and 
the first conducting layers 322 and the second conducting layers 305 are separately combined to be a plurality of capacitance sharing structures [a capacitor storage 324];
covering the first conducting layer 322 with a second passivation layer [see Fig. 10; or a fourth interlayer insulating film 237, see Fig. 7B]; and 
forming a pixel electrode layer [a cathode (MgAg electrode) 239 and a protective electrode 240 may consider as pixel electrode] on the first passivation layer and the second passivation layer.  

Yamazaki et al. fail to disclose the manufacturing method for the active switch array substrate, wherein the first conducting layer is made of a transparent conductive material.


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the manufacturing method for the active switch array substrate as Xu et al. disclosed with the first conducting layer made of a transparent conductive material for improving the aperture ratio of the display device [0084] as Kwon et al. taught.

Regard to claim 11, Yamazaki et al. disclose the manufacturing method for the active switch array substrate, wherein the plurality of data lines and second conducting layers are simultaneously formed on the gate cover layer [with a conductive layer for forming connection wiring lines 305 and 320, a source line 304, and a power supply line 321[0116]].  

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20150035033) in view of Kwon et al. (US 20120097940) as applied to claim 7 in view of Hosoya (US 20090242888).

Yamazaki et al. also disclose the manufacturing method for the active switch array substrate, wherein the second passivation layer has a step-shaped profile.

Yamazaki et al. fail to disclose the manufacturing method for the active switch array substrate, wherein the second passivation layer has a step-shaped profile, and a photomask is a gray-scale photomask or a half tone mask.  

Hosoya teaches a step shape from the passivation film 215 to the planarization film 216 is formed [0100] by a multi-tone mask include a gray-tone mask 301a as illustrated in FIG. 10A, and a half-tone mask 301b as illustrated in FIG. 10C [0074]. Thus it is obvious that the manufacturing method for the active switch array substrate, wherein 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the manufacturing method for the active switch array substrate as Yamazaki et al. disclosed with the second passivation layer having a step-shaped profile, and a photomask is a gray-scale photomask or a half tone mask for reduced the number of corresponding photolithography steps, whereby simplification of a process can be realized [0084] and produced at low cost [0023] as Hosoya taught.

5.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5672888) in view of Kwon et al. (US 20120097940).

    PNG
    media_image3.png
    439
    876
    media_image3.png
    Greyscale

Regard to claim 7, Nakamura discloses a manufacturing method for an active switch array substrate, comprising: 
providing a first substrate 201; 
forming a plurality of gate lines 216/216’ on the first substrate; 
forming a gate cover layer [a first gate insulating film 204] on the first substrate 201 and covering the gate lines; 
forming a plurality of data lines 215/215’ and second conducting layers [a second storage capacitance electrode 221
forming a first passivation layer [a second gate insulating film 208 and a first interlayer insulating film 210] on the gate cover layer 204 and covering the data lines 215/215’ and the second conducting layers 221; 
forming a plurality of first conducting layers [a third storage capacitance electrode 222] on the first passivation layer 208/210, wherein 
the first passivation layer 208/210 is located between the first conducting layers 222 and the second conducting layers 221, 
a material of the second conducting layer is the same as a material of the data lines, and 
the first conducting layers 222 and the second conducting layers 221 are separately combined to be a plurality of capacitance sharing structures; 
covering the first conducting layer 222 with a second passivation layer [a second interlayer insulating film 212]; and 
forming a pixel electrode layer 223 on the first passivation layer 208/210 and the second passivation layer 212.  

Nakamura fails to disclose the manufacturing method for the active switch array substrate, wherein the first conducting layer is made of a transparent conductive material.

Kwon et al. teach the manufacturing method for the active switch array substrate, wherein both of the first capacitor electrode 138 (acting as the second conducting layer) and the second capacitor electrode 178 (acting as the first conducting layer) are formed with the transparent conductive layers 1301 and 701 so that the aperture ratio of the display device 101 can be significantly improved [0084].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the manufacturing method for the active switch array substrate as Nakamura disclosed with the first conducting layer made of a transparent conductive material for improving the aperture ratio of the display device [0084] as Kwon et al. taught.

.  

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5672888) in view of Kwon et al. (US 20120097940) as applied to claim 7 in view of Hosoya (US 20090242888).

Nakamura fails to disclose the manufacturing method for the active switch array substrate, wherein the second passivation layer has a step-shaped profile, and a photomask is a gray-scale photomask or a half tone mask.  

Hosoya teaches a step shape from the passivation film 215 to the planarization film 216 is formed [0100] by a multi-tone mask include a gray-tone mask 301a as illustrated in FIG. 10A, and a half-tone mask 301b as illustrated in FIG. 10C [0074]. Thus it is obvious that the manufacturing method for the active switch array substrate, wherein the second passivation layer has a step-shaped profile, and a photomask is a gray-scale photomask or a half tone mask for the same purpose or motivation.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the manufacturing method for the active switch array substrate as Yamazaki et al. disclosed with the second passivation layer having a step-shaped profile, and a photomask is a gray-scale photomask or a half tone mask for reduced the number of corresponding photolithography steps, whereby simplification of a process can be realized [0084] and produced at low cost [0023] as Hosoya taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871